         Case 3:20-cr-00061-MCR Document 62 Filed 09/10/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                                      CASE NO. 3:20cr61/MCR

ISHMEAL S. HODGES
                                     /

                                    ORDER

       The chief magistrate judge issued a Report and Recommendation on August

12, 2021. ECF No. 61. The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

       Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

       Accordingly, it is now ORDERED as follows:

       1.      The chief magistrate judge’s Report and Recommendation, ECF No.

61, is adopted and incorporated by reference in this Order.




Case No. 3:20cr61/MCR
         Case 3:20-cr-00061-MCR Document 62 Filed 09/10/21 Page 2 of 2




       2.      Defendant’s motion to suppress evidence, ECF No. 53, is DENIED.

       DONE AND ORDERED this 10th day of September 2021.



                                       s/ M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 3:20cr61/MCR
